Citation Nr: 0201861	
Decision Date: 02/27/02    Archive Date: 03/05/02

DOCKET NO.  95-27 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a rating in excess of 70 percent for service-
connected post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1967 to 
July 1970.  This matter comes to the Board of Veterans' 
Appeals (Board) from a November 1992 rating decision of the 
Department of Veterans Affairs (VA) San Francisco Regional 
Office (RO), which granted service connection for PTSD, and 
rated it 30 percent disabling.  As the veteran now resides in 
Oregon, the Portland RO has jurisdiction of his case.  

By August 2001 rating decision, the RO granted an increased 
rating of 70 percent for the veteran's service-connected PTSD 
and a total (100 percent) disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  Although each increase represents a grant 
of benefits, a decision awarding a higher rating, but less 
that the maximum available benefit does not abrogate the 
pending appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  


FINDING OF FACT

By written correspondence received by the RO in February 
2002, the veteran expressed his desire to withdraw his appeal 
for an increased rating for his service-connected PTSD.


CONCLUSION OF LAW

Prior to promulgation of a decision by the Board, the veteran 
withdrew in writing his appeal for an increased evaluation 
for service-connected PTSD.  38 U.S.C.A. §§  7104, 7105 (West 
1991 & Supp. 2001); 38 C.F.R. § 20.204 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate a claim for 
benefits unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The 
Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  38 U.S.C.A. § 5103A (West Supp. 2001).

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board believes that 
all relevant evidence which is available has been obtained 
with regard to this issue.  The veteran and his 
representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf, 
and they have been notified of the evidence necessary to 
establish the benefits sought.  Thus, the VA's statutory duty 
to assist the veteran has been satisfied in this case.

The veteran served in combat in Vietnam; in March 1992, he 
filed a claim of service connection for PTSD.  In November 
1992, the RO granted service connection for PTSD, and rated 
it 30 percent disabling.  In August 1993, he filed a notice 
of disagreement.  A statement of the case was issued by the 
RO in August 1994, and he filed a timely substantive appeal 
in September 1994.  

By June 1995 rating decision, the RO granted the veteran a 
temporary total (100 percent) rating for PTSD under 38 C.F.R. 
§ 4.29, effective from July 21 through November 1994; in 
August 1995, the RO continued the 30 percent rating for PTSD.  

In October 1995, the RO denied both an increased rating for 
PTSD and TDIU.  An increased rating for PTSD was again denied 
by the RO in November 1997.  

As noted above, in August 2001, the RO granted the veteran a 
disability rating of 70 percent, effective February 22, 2001, 
and entitlement to TDIU.  

In December 2001, this case was certified and transferred to 
the Board for appellate disposition.  Thereafter, by writing 
received by the Board in early February 2002, prior to 
promulgation of a decision in this case, the veteran 
communicated his clear, unambiguous desire to withdraw his 
substantive appeal as to the claim for a 100 percent 
disability rating for PTSD.  

Pursuant to the provisions of 38 C.F.R. § 20.204 (2001), the 
Board has no jurisdictional authority to review this appeal.  


ORDER

The claim of entitlement to a rating in excess of 70 percent 
for PTSD is dismissed.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

